STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

KIMBERLY         L.    ROBINSON,                                                   NO.      2022    CW   0315
SECRETARY         OF     THE    DEPARTMENT
OF   REVENUE          FOR    THE     STATE       OF
LOUISIANA         AND       CITY     OF    NEW
ORLEANS         DEPARTMENT           OF
FINANCE


VERSUS


PRICELINE. COM,              INC.,
TRAVELWEB,            LLC,     TRIP

NETWORK,         INC.,       ORBITZ,        LLC,
INTERNETWORK             PUBLISHING
CORP. (     D/ B/ A      LODGING. COM),
EXPEDIA,         INC. (      WA),

HOTELS. COM,           LP,     HOTWIRE,
INC.,      EGENCIA,          LLC,                                                        MARCH     30,   2022
TRAVELOCITY. COM               LP,
SITE59. COM           LLC,     DESTINATION
MANAGEMENT,            INC.,        DOES    1
THROUGH         1000,       INCLUSIVE




In   Re:          Expedia,            Inc. (         WA),     Hotels. com,        LP,       Hotwire,      Inc.,

                  Egencia,            LLC,        Trip    Network,                Inc.       Orbitz,       LLC,

                  Internetwork                  Publishing  Corp. (               d/ b/ a     Lodging. com),
                  applying           for    supervisory            writs,     19th      Judicial     District
                  Court,        Parish          of    East    Baton   Rouge,      No.    650894.




BEFORE:           McCLENDON,              WELCH,      AND     THERIOT,      JJ.


          STAY    DENIED;           WRIT    DENIED.


                                                             PMC
                                                             JEW

                                                             MRT




COURT      OF    APPEAL,        FIRST       CIRCUIT




        MUITY         CLERK     OF    COUR
                FOR    THE     COURT